FILED
                            NOT FOR PUBLICATION                             MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LAWRENCE CHRISTOPHER                             No. 14-35009
REDDING,
                                                 D.C. No. 3:10-cv-00998-PK
               Plaintiff - Appellant,

 v.                                              MEMORANDUM*

J. DHALIWAL; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Federal prisoner Lawrence Christopher Redding appeals pro se from the

district court’s summary judgment in his action brought under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging deliberate indifference to his serious medical needs and retaliation. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Doe v. Abbott

Labs, 571 F.3d 930, 933 (9th Cir. 2009). We may affirm on any basis supported

by the record. Enlow v. Salem-Keizer Yellow Cab Co., 389 F.3d 802, 811 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment on Redding’s

deliberate indifference claim against defendants Dhaliwal and Davis because

Redding failed to raise a genuine dispute of material fact as to whether those

defendants delayed or denied Redding appropriate medical treatment. See Toguchi

v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004) (to be deliberately indifferent,

treatment must be medically unacceptable under the circumstances and chosen in

conscious disregard of an excessive risk to a prisoner’s health); Hutchinson v.

United States, 838 F.2d 390, 394 (9th Cir. 1988) (negligence in diagnosing a

medical condition, without more, does not constituted deliberate indifference).

      Summary judgment was proper on Redding’s retaliation claims against

defendants Dhaliwal and Tovar because Redding failed to raise a genuine dispute

of material fact as to whether their actions did not advance a legitimate correctional

goal. See Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (setting forth

elements of a retaliation claim in the prison context).


                                           2                                     14-35009
      The district court properly granted summary judgment on Redding’s

retaliation claim against defendant Jacquez because Redding failed to raise a

genuine dispute of material fact as to whether Jacquez took an adverse action

against him. See id.

      We reject as unsupported by the record Redding’s contentions that the

district court failed to consider his retaliation claims against defendants Keene and

Zimmerman, and that the district court failed to consider his evidence and

pleadings.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                          3                                     14-35009